Case 17-41005-JMM      Doc 246     Filed 07/10/20 Entered 07/10/20 15:38:58        Desc Main
                                 Document      Page 1 of 39




                      UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF IDAHO




  In Re:
                                                  Bankruptcy Case
  Steven Max Pottorff,
                                                  No. 17-41005-JMM
                              Debtor.


                            MEMORANDUM OF DECISION


 Appearances:

        Thomas D. Smith, SPINNER, WOOD & SMITH, Pocatello, Idaho, Attorney for
        chapter 7 trustee.

        Amber Kauffman, Boise, Idaho, Attorney for Idaho State Tax Commission.

        Jed W. Manwaring, EVANS KEANE LLP, Boise, Idaho, Attorney for creditors
        Linan Inc. d/b/a Dura-Bilt Transmissions; Dura-Bilt Transmission Exchange, Inc.;
        and A & D Investments LLC.

                                        Introduction

        Before the Court is creditors Linan Inc. d/b/a Dura-Bilt Transmissions, Dura-Bilt

 Transmission Exchange, Inc., and A & D Investments LLC (“Creditors”) objection to the

 Stipulation to Vacate the Withdrawal, Dkt. No. 219, as well as Creditors’ objection to

 second amended Claim No. 8, Dkt. No. 232. The Court conducted an evidentiary hearing

 on February 25, 2020, after which the parties requested the opportunity to file
 MEMORANDUM OF DECISION ̶ 1
Case 17-41005-JMM          Doc 246     Filed 07/10/20 Entered 07/10/20 15:38:58               Desc Main
                                     Document      Page 2 of 39



 supplemental briefs. Following the completion of the briefing, see Dkt. Nos. 243–245,

 the objections were deemed under advisement. The Court has now considered the briefs,

 exhibits, and argument presented, as well as the applicable law, and issues the following

 decision which resolves the two objections. Fed. R. Bankr. P. 7052; 9014.

                                                 Facts

         On November 15, 2017, the Debtor filed his Chapter 7 1 Petition. Dkt. No. 1. That

 same day, Debtor’s ex-wife, Charlotte Pottorff, also filed a bankruptcy petition. In re

 Pottorff, 17-41006-JMM. Based on the petition date, the deadline for a governmental

 unit to file a proof of claim was set for May 14, 2018. Dkt. No. 3. On April 18, 2018,

 the Idaho State Tax Commission (“ISTC”) filed Claim No. 5 in Debtor’s case, claiming

 the amount of $91,872.00 as a “priority” claim for tax years 2011–2016. Claims Reg. 5-

 1. The underlying basis for Claim No. 5 was tax liability imposed on unreported income

 stemming from $2.3 million in funds embezzled by Debtor’s ex-wife from Creditors, her

 former employer.

         On June 11, 2018, ISTC filed a new claim based on its determination of deficiency

 in the amount of $104,570 for tax years 2007–2010 (“Claim No. 7”). Claims Reg. at 7-1.

 The basis for that claim was the unreported income derived from Debtor’s ex-wife’s

 embezzlement, the same as for Claim No. 5.




 1
  Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C.
 §§ 101-1532, all rule references are to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037, and
 all “Civil Rule” references are to the Federal Rules of Civil Procedure.
 MEMORANDUM OF DECISION ̶ 2
Case 17-41005-JMM            Doc 246     Filed 07/10/20 Entered 07/10/20 15:38:58   Desc Main
                                       Document      Page 3 of 39



           On February 15, 2019, R. Sam Hopkins, the chapter 7 trustee (“Trustee”), filed

 objections to both Claim Nos. 5 and 7. Dkt. Nos. 132; 134. ISTC did not respond to the

 objection to Claim No. 5, and on March 22, 2019, the Court entered an order disallowing

 that claim, Dkt. No. 142. ISTC did not appeal or move for reconsideration of that order.

 However, ISTC did respond to Debtor’s objection to Claim No. 7, Dkt. No. 140, but that

 response was overlooked by both the Trustee and the Court, and the Trustee sought an

 order disallowing the claim, Dkt. No. 153, and the next day, May 24, 2019, the Court

 ordered that Claim No. 7 be disallowed, Dkt. No. 154. 2

           On July 9, 2019, ISTC filed a Motion to Reconsider the disallowance of Claim

 No. 5 (“Reconsideration Motion”). Dkt. No. 158. In that motion, ISTC also sought a

 ruling that Claim No. 5 could be amended to add interest, penalties, and a claim for taxes

 owed for additional tax years. Id. However, in the alternative, it sought reconsideration

 and vacation of the order disallowing Claim No. 7. Debtor objected to the motion, and it

 was set for hearing, but was continued for several months so an evidentiary hearing could

 be conducted. Dkt. Nos. 160, 161, 164. In the interim, before the hearing, on July 23,

 2019, ISTC filed a new claim, Claim No. 8, in which it claimed a priority amount of

 $174,278.30 for tax years 2007–2016, and general claims representing the penalties on

 the priority amounts due for tax years 2007–2016 in the amount of $88,472. Claims Reg.

 8-1. That new claim was based upon the same facts as Claim Nos. 5 and 7—the



 2
     That order was generated by the Clerk of Court.

 MEMORANDUM OF DECISION ̶ 3
Case 17-41005-JMM          Doc 246     Filed 07/10/20 Entered 07/10/20 15:38:58                Desc Main
                                     Document      Page 4 of 39



 unreported income from Debtor’s ex-wife’s embezzlement. On August 29, 2019, Debtor

 objected to Claim No. 8, Dkt. No. 168, but later withdrew its objection on October 17,

 2019, Dkt. No. 213.

         That same day, October 17, 2019, ISTC filed a Withdrawal of Reconsideration

 Motion “with prejudice” (“Withdrawal”). Dkt. No. 212. The backstory behind the

 Withdrawal is that ISTC and Debtor had entered into a Settlement Agreement and Mutual

 Release (“Settlement Agreement”). 3 Ex. A. That Settlement Agreement, admitted under

 seal, required Debtor to pay a specified sum to ISTC towards the tax liability, and

 provided that such payment would be “final and conclusive as to any income tax liability

 owed by Pottorff.” Id. It also contained a mutual release of tax claims arising out of the

 embezzled funds.

         A few days later, ISTC filed an amended Claim No. 8, but Creditors objected to

 the claim. Dkt. No. 215. ISTC filed a response to the objection on December 4, 2019.

 Dkt. No. 218. However, following the objection and response, ISTC filed a second

 amended Claim No. 8, in which ISTC reduced its priority claim to $109,357 for tax years

 2008–2013, and asserted general claims totaling $86,948 for penalties incurred for tax

 years 2008–2016. Claims Reg. 8-3. Thereafter, Creditors filed an amended objection to

 Claim No. 8. Dkt. No. 232.



 3
  Creditors were not parties to the Settlement Agreement and were unaware of its existence for a time.
 They were provided a copy by ISTC on February 19, 2020, in response to a subpoena.


 MEMORANDUM OF DECISION ̶ 4
Case 17-41005-JMM          Doc 246     Filed 07/10/20 Entered 07/10/20 15:38:58                Desc Main
                                     Document      Page 5 of 39



         On December 4, 2019, ISTC filed a notice that the Withdrawal contained an error,

 in that it was intended to be with prejudice “as to the Debtor” only. Dkt. No. 216. That

 same day, ISTC and Debtor filed a stipulation to set aside and vacate the Withdrawal

 (“Stipulation to Vacate”). Dkt. No. 217. Creditors objected on December 10, 2019. Dkt.

 No. 219.

         Accordingly, at the hearing date set on February 25, 2020, the following remained

 pending: 4 1) Creditors’ objection to the Stipulation to Vacate the Withdrawal (Dkt. No.

 219); and 2) Creditors’ objection to second amended Claim No. 8 (Dkt. No. 232). 5 Dkt.

 No. 228.

                                      Analysis and Disposition

         Due to the convoluted record in this case, the Court will begin by examining the

 status of each of the proofs of claim filed by ISTC in this case.

 A. Claim No. 5

         As noted above, following ISTC’s filing of Claim No. 5, the Trustee filed an

 objection, to which ISTC never responded. As a result, the objection was granted and

 Claim No. 5 was disallowed. Three and a half months later, ISTC filed the

 Reconsideration Motion seeking to have the Court reconsider the disallowance of that




 4
  At the time the notice of hearing was filed, the second amended Claim No. 8 had not yet been filed.
 However, at the hearing, the parties argued, and the Court considered, the second amended Claim No. 8.
 5
  There was also a motion, filed by Creditors, to file the Settlement Agreement under seal. Dkt. No. 233.
 That motion was granted by the Court during the hearing. Dkt. No. 242.
 MEMORANDUM OF DECISION ̶ 5
Case 17-41005-JMM         Doc 246     Filed 07/10/20 Entered 07/10/20 15:38:58        Desc Main
                                    Document      Page 6 of 39



 claim. On October 17, 2019, ISTC filed its Withdrawal of the Reconsideration Motion,

 doing so “with prejudice” after Debtor and ISTC entered into a Settlement Agreement to

 resolve their differences. Later, after things unraveled, ISTC and Debtor stipulated to

 vacate the Withdrawal of the Reconsideration Motion, and Creditors filed the objection at

 issue.

          In support of their objection, Creditors contend that the order disallowing Claim

 No. 5 is a final judgment and is entitled to claim preclusion, thus preventing further

 consideration of that order. However, their post-hearing brief centers more on the

 elements of issue preclusion. Due to the confusion, the Court will consider both

 doctrines.

          1. Issue Preclusion

          The doctrine of issue preclusion is directed at parties taking inconsistent positions

 on the same issue in different actions. Issue preclusion bars “successive litigation of an

 issue of fact or law actually litigated and resolved in a valid court determination essential

 to the prior judgment,” even if the issue recurs in the context of a different claim. Taylor

 v. Sturgell, 553 U.S. 880, 892, 128 S. Ct. 2161, 2171 (2008). It “bars the relitigation of

 issues actually adjudicated in previous litigation between the same parties.” Beauchamp

 v. Anaheim Union High Sch. Dist., 816 F.3d 1216, 1225 (9th Cir. 2016) (quoting Clark v.

 Bear Stearns & Co., Inc., 966 F.2d 1318, 1320 (9th Cir. 1992)). It is intended to protect

 parties from multiple lawsuits and the possibility of inconsistent decisions, and to

 conserve judicial resources. Lytle v. Household Mfg., Inc., 494 U.S. 545, 553, 110 S. Ct.

 MEMORANDUM OF DECISION ̶ 6
Case 17-41005-JMM       Doc 246     Filed 07/10/20 Entered 07/10/20 15:38:58         Desc Main
                                  Document      Page 7 of 39



 1331, 1337 (1990); Montana v. United States, 440 U.S. 147, 153–54, 99 S. Ct. 970, 973–

 74 (1979). Thus, “once an issue is actually and necessarily determined by a court of

 competent jurisdiction, that determination is conclusive in subsequent suits based on a

 different cause of action involving a party to the prior litigation.” Berr v. Federal

 Deposit Ins. Corp. (In re Berr), 172 B.R. 299, 306 (9th Cir. BAP 1994) (citing

 Montana, 440 U.S. at 153, 99 S. Ct. at 973.)

        In this case, Creditors contend ISTC is precluded from seeking a priority tax claim

 in Debtor’s case based on the unreported embezzlement income because the issue of its

 priority tax claim for the same income was decided and paid in full in Ms. Pottorff’s

 bankruptcy case.

               a. Elements of Issue Preclusion

        When a party seeks to invoke the doctrine of issue preclusion and a federal court

 has decided the earlier case, federal law controls the analysis. McQuillion v.

 Schwarzenegger, 369 F.3d 1091, 1096 (9th Cir. 2004) (citing Trevino v. Gates, 99 F.3d

 911, 923 (9th Cir. 1996)); Fireman's Fund Ins. Co. v. Int'l Mkt. Place, 773 F.2d 1068,

 1069 (9th Cir. 1985) (citing Blonder-Tongue Laboratories v. University of Illinois

 Found., 402 U.S. 313, 324 n. 12, 91 S. Ct. 1434, 1440 n. 12 (1971). Before issue

 preclusion may be employed, the Court must consider three factors: “(1) the issue at

 stake must be identical to the one alleged in the prior litigation; (2) the issue must have

 been actually litigated [by the party against whom preclusion is asserted] in the prior

 litigation; and (3) the determination of the issue in the prior litigation must have been a

 MEMORANDUM OF DECISION ̶ 7
Case 17-41005-JMM       Doc 246     Filed 07/10/20 Entered 07/10/20 15:38:58          Desc Main
                                  Document      Page 8 of 39



 critical and necessary part of the judgment in the earlier action.” Trevino v. Gates, 99

 F.3d at 923 (quoting Town of N. Bonneville v. Callaway, 10 F.3d 1505, 1508 (9th Cir.

 1993)).

                b. Application of Issue Preclusion to Facts Presented

        Creditors contend that ISTC took the position in Ms. Pottorff’s case that its entire

 priority claim for the unreported income from her embezzlement was the sum of

 $47,112.08. In re Charlotte Pottorff, Case No. 17-41006-JMM, Claims Reg. No. 5-5.

 The trustee in Ms. Pottorff’s case distributed that sum to ISTC from the assets of the case.

 Ex. B. As such, Creditors argue that ISTC cannot now take a different position in

 Debtor’s case and pursue a priority claim in a different amount—or any amount—

 because it received a 100% payout of its allowed claim in Ms. Pottorff’s case based on

 the same underlying unreported income.

        In response, ISTC argues that due to the complexities of the Code, the priority

 amount of its claim applicable to Ms. Pottorff and to Debtor are different, and thus issue

 preclusion cannot apply. The Court will consider the elements of issue preclusion under

 these facts.

                       i. Identical Issues

        In order for issue preclusion to prevent ISTC from asserting a priority claim in

 Debtor’s case based upon the claim it filed in Ms. Pottorff’s case, the Court must

 conclude that the issues are identical. At first blush, it would appear to be an easy

 question, after all, the basis for the tax liability is the same in both bankruptcy cases, and

 MEMORANDUM OF DECISION ̶ 8
Case 17-41005-JMM       Doc 246     Filed 07/10/20 Entered 07/10/20 15:38:58          Desc Main
                                  Document      Page 9 of 39



 full payment in one ought to satisfy the other. However, the issue is more complex than

 that and requires an examination of portions of the Bankruptcy Code.

                              a. Statutory Scheme

        ISTC contends that the Code provides for differing priority sums between the two

 bankruptcy cases. It is correct. Section 507(a)(8) generally provides that unpaid taxes

 are given priority status under the Code. More specifically, however, § 507(a)(8)(A)(i)

 provides for priority status for taxes due within three years prior to the filing of the

 petition. Additionally, § 507(a)(8)(A)(iii) provides for priority status for taxes assessed

 post-petition unless they fall within §§ 523(a)(1)(B) or (C). Section 523(a)(1)(B) is not

 applicable here, therefore the parties’ focus is on § 523(a)(1)(C), which concerns

 fraudulent returns or willful tax evasion.

                              b. Application of Statutory Scheme to Facts Presented

        Both Ms. Pottorff’s and Debtor’s bankruptcy petitions were filed on November 15,

 2017. As such, the three-year look back period of § 507(a)(8)(A)(i) encompassed tax

 years 2014–2016. Any unpaid taxes for those tax years would have priority status in both

 bankruptcy cases pursuant to § 507(a)(8)(A)(i), as tax liability on a joint tax return is joint

 and several. Idaho Code § 63-3031(b)(3).

        The proof of claim filed by ISTC in Ms. Pottorff’s case, as amended for the final

 time and which was ultimately paid, indicates a priority claim for unpaid taxes for tax

 years 2014, 2015, and 2016, and a general (meaning non-priority) claim for unpaid taxes

 for tax years 2007–2013. Case No. 17-41006-JMM, Claims Reg. 5-5. The priority claim

 MEMORANDUM OF DECISION ̶ 9
Case 17-41005-JMM           Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58                       Desc Main
                                   Document    Page 10 of 39



 in her case was for $47,112.08, and the full amount of that claim was paid from her

 bankruptcy estate. The general tax claim, including penalties, totaled $215,638.22 in Ms.

 Pottorff’s case, and of that amount, $4,333.13 of the tax debt was paid, and none of the

 penalties. Ex. B.

         Turning to Debtor’s case, Claim No. 5 seeks a priority claim for unpaid taxes for

 tax years 2011–2016, totaling $91,872. Claims Reg. 5-1. However, the tax liability

 entitled to priority under § 507(a)(8)(A)(i) for taxes assessed within the last three years is

 duplicative of that claimed by, and distributed to, ISTC in Ms. Pottorff’s case.

 Accordingly, as to tax years 2014–2016, the issue of the priority amounts claimed in

 Debtor’s case in Claim No. 5 are identical to those claimed as priority debt in Ms.

 Pottorff’s case, and thus this element of issue preclusion is met as to those claims.

         Concerning the additional priority claim in Debtor’s case for taxes owed for 2011–

 2013, totaling $47,236, ISTC apparently takes Debtor at his word that he did not

 intentionally file a fraudulent return or willfully evade taxes, making §523(a)(1)(C)

 inapplicable, and thus ISTC argues that the unpaid taxes assessed post-petition for tax

 years 2011–2013 should receive priority status in Debtor’s bankruptcy under

 § 507(a)(8)(A)(iii). 6 This, ISTC contends, is a separate issue from the priority for tax

 years 2014–2016 under § 507(a)(8)(A)(i).




 6
   Creditors point out, with a certain incredulity, that under this scheme, Ms. Pottorff, as the wrongdoer,
 bears responsibility for a lesser amount of priority tax debt than her husband, who maintains he is an
 innocent spouse.
 MEMORANDUM OF DECISION ̶ 10
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58            Desc Main
                               Document    Page 11 of 39



        Creditors contend that the Court ought to take a broader view of the issue for the

 purposes of preclusion. Rather than examining specific Code treatment of the tax debt at

 issue, Creditors argue that the Court should consider the underlying basis for ISTC’s

 claim—Ms. Pottorff’s embezzlement—as the “issue” to be considered for issue

 preclusion purposes. Having been paid in full on its priority claim for unpaid taxes

 stemming from the embezzlement in Ms. Pottorff’s case, Creditors reason that ISTC

 should now be foreclosed from having a second bite at the apple and should not receive

 any distributions on account of priority tax claims in Debtor’s case. The Court concludes

 that Creditors paint with too broad a brush.

        As described above, the Code grants tax debt specific priorities based on particular

 circumstances. The fact that taxes may not be entitled to priority under

 § 507(a)(8)(A)(iii) does not exclude their receipt of priority status under another section

 of § 507(a)(8). 4 Collier on Bankruptcy ¶ 507.11[2][c][i] (Richard Levin & Henry J.

 Sommer eds., 16th ed.) (citing Daniel v. United States (In re Daniel), 170 B.R. 466

 (Bankr. S.D. Ga. 1994)). Each subsection of § 507(a)(8) is an independent ground for

 granting priority. 4 Collier on Bankruptcy ¶ 507.11[2][c][ii] (Richard Levin & Henry J.

 Sommer eds., 16th ed.); see also Clothier v. Internal Rev. Serv. (In re Clothier), 588 B.R.

 28, 31 (Bankr. W.D. Tenn. 2018). If such is true within the same case, that principle

 must certainly be applicable as between different debtors in different cases, especially

 when the debt is joint and several.



 MEMORANDUM OF DECISION ̶ 11
Case 17-41005-JMM          Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58                     Desc Main
                                  Document    Page 12 of 39



         Because classifications of debt under the Code can manifest differently in separate

 bankruptcy cases depending on the facts and circumstances, the Court cannot find that the

 issue of priority debt is the same in both cases, despite its identical genesis. The same tax

 debt for years prior to 2014 was given general status in Ms. Pottorff’s case because for

 her, the debt falls within § 523(a)(1)(C) and cannot receive priority status. In Debtor’s

 case, the facts are different in that he maintains his innocence when it comes to filing

 fraudulent returns or willfully evading tax liability, implicating § 523(a)(1)(C). Thus, his

 innocence comes at a price—an expansion of debt receiving priority status. 7

         Accordingly, the issue of the priority tax debt under § 507(a)(8)(A)(i) for taxes

 assessed for years 2014–2016 is the same in both cases, preventing issue preclusion from

 attaching. However, the issue of the priority status pursuant to § 507(a)(8)(A)(iii) for tax

 years 2011–2013 is not the same between Ms. Pottorff’s and Debtor’s bankruptcy cases,

 and thus this element of issue preclusion has not been proven for this particular debt.

                          ii. Actually Litigated

         The second element of issue preclusion is that the issue must have been actually

 litigated by the party against whom preclusion is asserted. Trevino v. Gates, 99 F.3d at

 923–24. In the case at bar, ISTC filed a proof of claim in Ms. Pottorff’s case, positing

 that it was owed a priority claim for taxes based on unreported income in the amount of



 7
  The Court is mindful of the Debtor’s predicament here: he can possibly avoid the priority status of these
 particular taxes by arguing that he filed a fraudulent return or engaged in willful tax evasion, but in so
 doing, would possibly expose himself to other repercussions. Without doubt, he is between a rock and a
 hard place.
 MEMORANDUM OF DECISION ̶ 12
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58              Desc Main
                               Document    Page 13 of 39



 $ 47,112.08. Because the claim was not objected to, it was ultimately deemed allowed by

 operation of the statute. § 502(a). In considering whether preclusion ought to apply to a

 claim that was deemed allowed by § 502, the Ninth Circuit observed:

        It would be most peculiar if the effect was that uncontested and allowed
        claims had less dignity for [preclusion] purposes than a claim which at least
        one party in interest thought was invalid or contestable in whole or in part.
        We see no reason to embrace that rather peculiar result. Rather, we see
        § 502(a) as a recognition of the fact that people can raise objections and
        litigate them, if they see something wrong with a claim, but if they do not,
        the claim will be treated in all respects as a claim allowed by the court
        itself. In short, the validity of the claim has been determined on the merits,
        and attacks upon it that “could have been asserted” cannot be raised in later
        proceedings.

 Siegel v. Fed. Home Loan Mortg. Corp., 143 F.3d 525, 530 (9th Cir. 1998) (quoting

 Robertson v. Isomedix, Inc. (In re Intl. Nutronics), 28 F.3d 965, 969 (9th Cir. 1994)).

 Therefore, in this issue preclusion analysis, ISTC’s priority claim for tax years 2014–

 2016 was “actually litigated” in Ms. Pottorff’s case. As no priority claim was sought for

 tax years 2011–2013, that issue was not “actually litigated.”

                      iii. Essential to Judgment

        The issue of ISTC’s priority claim was essential to the administration of Ms.

 Pottorff’s bankruptcy case and to the actual payment of that tax liability through the

 distribution of estate assets. It was a priority claim in an asset case, and thus was entitled

 to distribution. As such, the determination and allowance of that claim was integral to

 the completion of her case and for paying the debt owed to ISTC, and was essential to the

 conclusion of the case.


 MEMORANDUM OF DECISION ̶ 13
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58            Desc Main
                               Document    Page 14 of 39



        Because each of the elements of issue preclusion were proven as to the priority tax

 debt under § 507(a)(8)(A)(i) for taxes assessed for tax years 2014–2016, the Court

 concludes ISTC is precluded from pursuing those priority claims in Debtor’s case.

 However, as to the remaining tax years at issue, ISTC is not precluded from seeking a

 priority tax claim in Debtor’s case.

        Next, Creditors attack Claim No. 5 directly, contending that procedurally, the

 Court is precluded from re-examining that claim at this point. This invokes the doctrine

 of claim preclusion.

        2. Claim Preclusion

        Under the doctrine of claim preclusion, a final judgment forecloses “successive

 litigation of the very same claim, whether or not relitigation of the claim raises the same

 issues as the earlier suit.” Taylor v. Sturgell, 553 U.S. at 892, 128 S. Ct. at 2171 (quoting

 New Hampshire v. Maine, 532 U.S. 742, 748, 121 S. Ct. 1808 (2001)); In re Jensen–

 Edwards, 535 B.R. 336, 344–45 (Bankr. D. Idaho 2015) (quoting Taylor v. Sturgell, 553

 U.S. at 893). This doctrine prevents litigation of all grounds for, or defenses to, recovery

 that was previously available to the parties, regardless of whether the grounds were

 asserted or determined at the prior proceeding. Chicot County Drainage Dist. v. Baxter

 State Bank, 308 U.S. 371, 378, 60 S. Ct. 317, 320, reh'g denied, 309 U.S. 695, 60 S. Ct.

 581 (1940). Put another way, claim preclusion “prohibits lawsuits on ‘any claims that

 were raised or could have been raised’ in a prior action.” In re Nicholas, 556 B.R. 465,

 473–74 (Bankr. D. Idaho 2016) (quoting Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th

 MEMORANDUM OF DECISION ̶ 14
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58            Desc Main
                               Document    Page 15 of 39



 Cir. 2002) (quoting Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th

 Cir. 2001)).

                b. Elements

        The preclusive effect of a federal-court judgment is determined by federal

 common law. Taylor v. Sturgell, 553 U.S. at 891, 128 S. Ct. at 2171, 171 (citing Semtek

 Int'l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 507–508, 121 S. Ct. 1021 (2001)).

 Generally, the doctrine is applicable whenever there is “(1) an identity of claims, (2) a

 final judgment on the merits, and (3) identity or privity between parties.” Owens, 244

 F.3d at 713; Bankruptcy Recovery Network v. Garcia (In re Garcia), 313 B.R. 307, 311-

 12 (9th Cir. BAP 2004). The proponent of preclusion has the burden of proof and bears

 the risk of non-persuasion. Alonso v. Summerville (In re Summerville), 361 B.R. 133,

 141–42 (9th Cir. BAP 2007) (citing George v. Morro Bay (In re George), 318 B.R. 729,

 737 (9th Cir. BAP 2004)).

                c. Application

        Creditors contend that because the Court disallowed Claim No. 5 and never

 resolved the Reconsideration Motion due to ISTC filing the Withdrawal with prejudice,

 that claim has been decided and cannot be relitigated at this juncture. In applying claim

 preclusion under these circumstances, the Court finds two of the required elements have

 been met. The claims are identical, as ISTC wishes the Court to now consider the same

 claim for tax debt as was presented in the Reconsideration Motion—Claim No. 5.



 MEMORANDUM OF DECISION ̶ 15
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58           Desc Main
                               Document    Page 16 of 39



 Furthermore, the parties are clearly the same. As such, those elements have been met.

 The final element requires further discussion.

        The Court concludes there was a final decision on the merits as to Claim No. 5.

 The Ninth Circuit has held that “[p]roofs of claims themselves are not final judgments

 giving rise to [claim preclusion], but the bankruptcy court's allowance or disallowance of

 a proof of claim is a final judgment.” Poonja v. Alleghany Props. (In re Los Gatos Lodge

 Inc.), 278 F.3d 890, 894 (9th Cir. 2002) (citing Siegel v. Fed. Home Loan Mortgage

 Corp., 143 F.3d at 529–30; Lane v. Bank of New York Mellon (In re Lane), 959 F.3d

 1226, 1230 (9th Cir. 2020). Accordingly, the Court’s order disallowing Claim No. 5 is a

 final judgment on that claim for the purposes of claim preclusion.

        The Court finds that each of the elements of claim preclusion have been met, and,

 absent a motion for reconsideration, the prior disallowance of Claim No. 5 is entitled to

 preclusive effect. Such does not end the inquiry, however. Following the Court’s order

 disallowing Claim No. 5, in a convoluted manner, ISTC sought reconsideration of that

 order. Creditors object on the basis of the procedural history of Claim No. 5, and argue

 the Court is now precluded from reexamining the matter. This necessitates a second

 discussion of issue preclusion.

        3. Reconsideration

               a. Issue Preclusion, Part II

        The Code provides a process for reconsideration of an order disallowing a claim

 under § 502(j) and Rule 3008. ISTC followed that path with regard to Claim No. 5, but

 MEMORANDUM OF DECISION ̶ 16
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58              Desc Main
                               Document    Page 17 of 39



 before the Court could rule on the Reconsideration Motion, ISTC settled the matter to its

 satisfaction and filed the Withdrawal of the Reconsideration Motion with prejudice.

        The issue Creditors seek issue preclusion on this time is a narrow one: whether

 ISTC is precluded from asking the Court to revisit its order disallowing Claim No. 5

 based upon the Stipulation to Vacate the Withdrawal of the Reconsideration Motion.

 Restated in simpler terms, does the withdrawal of the motion to reconsider with prejudice

 bar any further inquiry into this issue?

        Invoking the elements of issue preclusion discussed above, the Court concludes

 that the issues are in fact identical. The Trustee objected to Claim No. 5, and no

 objections were filed, therefore, the Court entered an order disallowing that claim. At

 that point, it appeared ISTC had no interest in pursuing Claim No. 5. Subsequently,

 ISTC moved the Court to reconsider that same order, but then stipulated to withdraw the

 motion, and did so with prejudice. Once again, it appeared ISTC had settled its business

 with Debtor, and had no intention of pursuing the claim. Finally, with a proper

 understanding of the Code’s treatment of tax claims, and inspired by Creditors’

 involvement, ISTC sought to withdraw its prior stipulated, and prejudicial, filing. At the

 heart of all those machinations is Claim No. 5. Thus the issue at the root of this

 confusing series of filings is the same—the allowability of Claim No. 5. Accordingly,

 the Court finds this issue has been met.

        The next element of issue preclusion is that the issue must have been actually

 litigated. Pursuant to § 502(a), a claim is deemed allowed unless a party in interest

 MEMORANDUM OF DECISION ̶ 17
Case 17-41005-JMM        Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58              Desc Main
                                Document    Page 18 of 39



 objects. As such, Claim No. 5 was deemed allowed until the Trustee objected. Upon the

 Trustee’s objection, Local Bankruptcy Rule 3007.1(b) provides that “[a] response to an

 objection to a claim must be filed and served not later than thirty (30) days after service

 of the objection. If a response is not timely filed, the court may sustain the objection

 without a hearing.” (emphasis added). Such was the procedure that occurred here. The

 Trustee included a warning about the effect of non-action in the text of his objection,

 providing that “[f]ailure to file a written reply will result in the Trustee requesting that the

 Court enter an Order disallowing the claim to the extent objected to. If you or your

 attorney do not take these steps, the Court may decide that you do not oppose the

 objection to your claim and may grant the Trustee’s request.” Dkt. No. 132.

        Despite the presence of the local rule as well as the Trustee’s clear warning, ISTC

 did not respond to the Trustee’s objection, and Claim No. 5 was disallowed by the Court.

 In many respects, this is akin to entry of a default judgment on Claim No. 5, and it is

 well-settled that a default judgment is sufficient to satisfy the “actually litigated” prong of

 the claim preclusion analysis. In re Garcia, 313 B.R. at 311-12; Cheirett v. Biggs (In re

 Biggs), 563 B.R. 319 (Bankr. D. Idaho 2017).

        Following entry of the order disallowing Claim No. 5, ISTC still sat on its rights.

 Only months later did it seek reconsideration, but then settled the matter to its

 satisfaction, and withdrew its motion to reconsider, and did so with prejudice. While

 Creditors and the Court were not involved in these discussions, ISTC filed and withdrew

 documents and motions on the Court’s docket, allowing entry of certain orders and

 MEMORANDUM OF DECISION ̶ 18
Case 17-41005-JMM          Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58                     Desc Main
                                  Document    Page 19 of 39



 permitting others to stand in such a way that it “actually litigated” the matter by its own

 efforts and on its own terms. Recall, the standard for issue preclusion requires that the

 matter be actually litigated by the party against whom preclusion is asserted. Under these

 facts, ISTC cannot now contend that the issue was not actually litigated.

           Finally, the Court must consider whether the determination of the issue in the prior

 litigation was a critical and necessary part of the judgment in the earlier action. At issue

 here is the allowance or disallowance of a claim in bankruptcy. ISTC deliberately chose

 to permit Claim No. 5 to be disallowed after it secured a settlement with the Debtor that

 satisfied its claim. Its withdrawal of the motion to reconsider the disallowance of the

 claim was a critical part of the treatment of its claim.

           Accordingly, the Court concludes that issue preclusion applies to the Stipulation to

 Vacate the Reconsideration Motion, and as such, the order disallowing Claim No. 5

 stands.

                  b. Merits of Reconsideration 8

           Even if the Court had concluded that preclusion did not apply to Claim No. 5 and

 had overruled Creditors’ objection to the Stipulation to Vacate the Withdrawal of the

 prior Reconsideration Motion, the Court now concludes that resolution of the

 Reconsideration Motion on the merits would not aid ISTC. As noted above, § 502(j)



 8
  The fact that ISTC voluntarily withdrew its motion for reconsideration with prejudice does not strictly
 preclude it from seeking reconsideration of the order disallowing Claim No. 5 under Civil Rule 60(b).
 Merten v. City of Los Angeles, 5 F.3d 538, 538 n.1 (9th Cir. 1993) (citing Seidman v. City of Beverly
 Hills, 785 F.2d 1447, 1448 n.3 (9th Cir. 1986)).
 MEMORANDUM OF DECISION ̶ 19
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58            Desc Main
                               Document    Page 20 of 39



 permits a bankruptcy court to reconsider a disallowed claim “for cause … according to

 the equities of the case.” See also Rule 3008. Together, Rule 3008 and § 502(j)

 essentially provide for a two-step analysis. First the bankruptcy court must determine if

 cause exists to reconsider the claim, and second, the court may enter an appropriate order

 based on the equities of the case. Nations First Capital, LLC v. Decembre (In re Nations

 First Capital, LLC), No. BAP EC-19-1201-GLB, 2020 WL 3071983, at *5 (9th Cir. BAP

 June 5, 2020).

        When a request to reconsider a claim disallowance is made within the time to

 appeal the order, “cause” to reconsider is governed by Rule 9023. In re Wylie, 349 B.R.

 204, 209 (9th Cir. BAP 2006); Wall St. Plaza, LLC v. JSJF Corp. (In re JSJF Corp.), 344

 B.R. 94, 103 (9th Cir. BAP 2006), aff’d, 277 F. App’x 718 (9th Cir. 2008). However,

 “when reconsideration is sought under FRCP 60(b) after the appeal period has expired,

 the party seeking reconsideration is not permitted to revisit the merits of the underlying

 judgment or argue that the trial court committed some legal error in arriving at that

 judgment.” In re Wylie, 349 B.R. at 209. Rather, that party is limited to the narrow

 grounds enumerated in Fed. R. Civ. P. 60(b). Id. The purpose of this distinction is to

 preserve the finality of the order allowing or disallowing a particular claim. Id. at 210.

 Under Civil Rule 60(b), successful motions for reconsideration “generally require a

 showing that events subsequent to the entry of the judgment make its enforcement unfair

 or inappropriate, or that the party was deprived of a fair opportunity to appear and be

 heard in connection with the underlying dispute.” Id. Civil Rule 60(b) contains several

 MEMORANDUM OF DECISION ̶ 20
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58             Desc Main
                               Document    Page 21 of 39



 categories of reasons for which a final judgment or order may be set aside. In this case,

 only subsections (1) and (6) appear to be arguably applicable.

                      i. Civil Rule 60(b)(1)

        Civil Rule 60(b)(1) provides that an order of the Court may be set aside for

 “mistake, inadvertence, surprise, or excusable neglect.” However, “[n]either ignorance

 nor carelessness on the part of the litigant or his attorney provide grounds for relief

 under Rule 60(b)(1).” Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1101 (9th Cir.

 2006) (quoting Engleson v. Burlington Northern R. Co., 972 F.2d 1038, 1043 (9th Cir.

 1992)). Moreover, in Latshaw, the Ninth Circuit extended its refusal to provide relief on

 account of excusable neglect to attorney-based mistakes of law. 452 F.3d at 1101. Given

 this precedent, this Court can find no grounds for relief of the order disallowing Claim

 No. 5 under Civil Rule 60(b)(1). Here, ISTC exhibited both ignorance and carelessness.

 The Code is confusing and ISTC ought to have preserved its rights by responding to

 Debtor’s initial objection to Claim No. 5. Later, when it settled the matter, it ought to

 have preserved its rights by not withdrawing its Reconsideration Motion with prejudice.

 When ISTC’s counsel noticed the error, she argued it was a mistake to include that

 language in the Withdrawal, and admitted that it occurred due to a “copying” error,

 because she essentially cut and pasted the language from another party’s filing. The

 words “with prejudice” have meaning, and it was error not to carefully draft the

 stipulation. In sum, ISTC has not demonstrated that events subsequent to the entry of the



 MEMORANDUM OF DECISION ̶ 21
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58                Desc Main
                               Document    Page 22 of 39



 Withdrawal make its enforcement unfair or inappropriate, or that ISTC was deprived of a

 fair opportunity to appear and be heard in connection with it.

                       ii. Civil Rule 60(b)(6)

        The Court will next consider Civil Rule 60(b)(6), which allows a trial court to set

 aside an order for “any other reason justifying relief from the operation of the [order].”

 Under this rule, relief from a judgment or order should be granted “sparingly as an

 equitable remedy to prevent manifest injustice,” and “only where extraordinary

 circumstances prevented a party from taking timely action to prevent or correct an

 erroneous judgment.” In re Wylie, 349 B.R. at 212 (quoting United States v.

 Washington, 394 F.3d 1152, 1157 (9th Cir. 2005) (quoting United States v. Alpine Land

 & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993))); see also Jones v. Ryan, 733 F.3d

 825, 833 (9th Cir. 2013) (quoting Gonzalez v. Crosby, 545 U.S. 524, 535, 125 S. Ct.

 2641, 2649 (2005)).

        Here, ISTC has not alleged, nor can the Court find, extraordinary circumstances

 which prevented it from taking timely action to either prevent or correct the entry of the

 Court’s order disallowing Claim No. 5. Rather, ISTC initially let Debtor’s objection to

 Claim No. 5 stand without a fight, such that the Court entered an order disallowing the

 claim. Only later, when ISTC presumably figured out the existence of the possibility of

 claiming additional priority tax debt in Debtor’s bankruptcy case above and beyond what

 it claimed in Ms. Pottorff’s case, did it seek reconsideration of the Court’s order.

 However, ISTC then sought refuge in a settlement with the Debtor, and willingly vacated

 MEMORANDUM OF DECISION ̶ 22
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58              Desc Main
                               Document    Page 23 of 39



 the Reconsideration Motion with prejudice. Only when Creditors stepped in and began to

 assert their rights, did the deal fall apart and ISTC sought to unring the bell.

        Based on the facts presented, the Court cannot conclude that extraordinary

 circumstances prevented ISTC from taking measures to seek reconsideration of the

 Court’s order. Rather, ISTC seemed adrift in a sea of changing stipulations and claim

 amendments. Such is not a proper basis for relief under Civil Rule 60(b)(6).

 Accordingly, even if the Court had considered ISTC’s Reconsideration Motion on the

 merits, it would not have granted the relief sought under Civil Rule 60(b).

        Following the Court’s analysis of Claim No. 5, the picture looks like this:

  Tax Year       Priority/General     Amount              Claim No.      Status
  2011           Priority             $15,444             5              Disallowed
  2012           Priority             $16,498.00          5              Disallowed
  2013           Priority             $15,294.00          5              Disallowed
  2014           Priority             $14,650.00          5              Disallowed
  2015           Priority             $15,125.00          5              Disallowed
  2016           Priority             $14,861.00          5              Disallowed


 B. Claim No. 7

        The Court now turns to the status of Claim No. 7. Recall, ISTC filed this proof of

 claim on June 11, 2018, lodging a claim for taxes, penalties, and interest for tax years

 2007–2010. Claims Reg. 7-1. The Trustee filed an objection on February 15, 2019, to

 which ISTC filed a timely response on March 15, 2019. Dkt. Nos. 134; 140. However,

 that response was overlooked by both the Trustee and the Court, and the Trustee sought

 an order disallowing the claim, and the Court entered one. Dkt. Nos. 153; 154. Also,

 MEMORANDUM OF DECISION ̶ 23
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58              Desc Main
                               Document    Page 24 of 39



 recall that in its Reconsideration Motion, filed about six weeks after the Court entered its

 order disallowing Claim No. 7, ISTC sought reconsideration and amendment of Claim

 No. 5. However, as alternative relief, ISTC sought vacation of the order disallowing

 Claim No. 7, and reconsideration of that claim. As discussed above, that motion for

 reconsideration was withdrawn with prejudice, but ISTC and Debtor stipulated to put it

 back before the Court for consideration, spurring Creditor’s objection.

        Claim No. 7 is different than the others, in that it is simply a copy of the Notice of

 Deficiency Determination sent to Debtor and Ms. Pottorff. It does not describe the Code

 section that provides the basis for the claim, nor whether it is intended to be a priority or

 general claim. However, in its response to Trustee’s objection to Claim No. 7, ISTC

 argues that the claim seeks “priority tax debt for years 2007 through 2010.” Dkt. No.

 140. As such, the Court will consider this to be a claim for priority debt.

        The Court has concluded above that the Reconsideration Motion ought not to be

 revived on the basis of preclusion. The alternative grounds for relief involving Claim No.

 7 would likely be swept into that ruling. However, Civil Rule 60(a), made applicable in

 bankruptcy proceedings under Rule 9024, provides that the Court “may correct a …

 mistake arising from oversight … whenever one is found in a judgment, order, or other

 part of the record.” Given that the Court entered the order disallowing Claim No. 7

 exclusively on the basis that no response had been filed, when in fact ISTC had lodged a

 timely response to the objection, it is proper for the Court to vacate its own order

 disallowing Claim No. 7. As a result, the Court now finds itself in the position that it was

 MEMORANDUM OF DECISION ̶ 24
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58              Desc Main
                               Document    Page 25 of 39



 in on March 15, 2019, at which point Trustee had filed an objection to Claim No. 7, and

 ISTC had responded. Thus, belatedly, the Court will consider the merits of Claim No. 7.

        The Trustee’s objection to this claim is succinct: “Claim [No. 7] is a duplication of

 Claim #5 filed by the actual Idaho State Tax Commission. Claim #7 should not be

 allowed for distribution.” Dkt. No. 134. ISTC’s response is nearly as brief: “The claims

 are not duplicates. Claim No. 5 is priority tax debt for years 2011 through 2016, and

 Claim No. 7 is priority tax debt for years 2007 through 2010. The tax liabilities for both

 claims are from married, filing joint tax periods, for which the Debtor is individually

 liable.” Dkt. No. 140. As discussed above, the Court views the priority tax debts for

 individual tax years as distinct claims, and thus a claim for priority tax debt for a certain

 year is not duplicative of a priority claim for a different year. Accordingly, Trustee’s

 objection to Claim No. 7 is now overruled, and that claim is allowed. The status of

 ISTC’s claims now look like this:

  Tax Year       Priority/General     Amount              Claim No.      Status
  2007           Priority             $5,780.00           7              Allowed
  2008           Priority             $24,701             7              Allowed
  2009           Priority             $32,798             7              Allowed
  2010           Priority             $41,291             7              Allowed
  2011           Priority             $15,444             5              Disallowed
  2012           Priority             $16,498.00          5              Disallowed
  2013           Priority             $15,294.00          5              Disallowed
  2014           Priority             $14,650.00          5              Disallowed
  2015           Priority             $15,125.00          5              Disallowed
  2016           Priority             $14,861.00          5              Disallowed




 MEMORANDUM OF DECISION ̶ 25
Case 17-41005-JMM      Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58             Desc Main
                              Document    Page 26 of 39



 C. Claim No. 8

        The Court will next consider the status of Claim No. 8, by which ISTC seeks a

 priority claim under § 507(a)(8)(A)(iii) in the amount of $109,357.09, comprising unpaid

 taxes for the 2008–2013 tax years, in light of Creditors’ objections thereto. The claim, as

 amended, reflects the amounts paid to ISTC through distributions in Ms. Pottorff’s

 bankruptcy case, as well as a payment made by Debtor pursuant to the Settlement

 Agreement. Claims Reg. 8-2, 8-3; Ex. A. It also includes a general claim for taxes,

 interest, and penalties due for 2008–2016 in the amount of $86,948. Claims Reg. 8-3.

        Initially, Debtor had objected to Claim No. 8 on several grounds, but withdrew the

 objection following execution of the Settlement Agreement. Dkt. Nos. 168; 213.

 Following each of the two amendments to the claim, however, Creditors lodged

 objections. Dkt. Nos. 215; 232. Creditor’s objection to Claim No. 8 is based on three

 separate grounds: first, the disallowance of Claim No. 5 disqualifies Claim No. 8 on the

 basis of claim preclusion; second, the mutual release included in the Settlement

 Agreement between ISTC and Debtor bars the filing of Claim No. 8; and finally, that

 Claim No. 8 was untimely. The Court will discuss each of these in turn.

        1. Claim Preclusion, Part II

        Creditor’s first objection is easily resolved. Based upon the lengthy discussion

 above, claim preclusion attaches to the tax debts claimed in Claim No. 5, and ISTC is

 precluded from reasserting those same tax debts under the guise of a different claim

 number. Recall, Claim No. 5 sought priority treatment of tax liability for tax years 2011–

 MEMORANDUM OF DECISION ̶ 26
Case 17-41005-JMM           Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58                      Desc Main
                                   Document    Page 27 of 39



 2016. Accordingly, the portion of Claim No. 8 which asserts a priority claim for tax

 years 2011–2013 is subject to claim preclusion, therefore Creditor’s objection to Claim

 No. 8 will be granted, and those claims will be disallowed. 9

         Finally, the Court will consider the remaining tax debt asserted in Claim No. 8,

 constituting the priority claims for tax years 2008–2010. As noted above, those claims

 have not been previously adjudicated by the Court, therefore, because there is no identity

 of claims, preclusion does not apply and Creditor’s objection to the claim will not be

 granted on that basis. However, the Court believes that at least some portion of the tax

 debt asserted by ISTC in Claim No. 8 for tax years 2008–2010 may be duplicative of that

 sought in Claim No. 7. The Court is unable to quantify that amount, and directs ISTC to

 amend both Claim No. 7 and Claim No. 8, as necessary, in order to ensure that no

 duplication is present.

         Because the application of claim preclusion does not bar all of ISTC’s claims

 included in Claim No. 8, the Court will next take up Creditor’s remaining objections to

 that claim.




 9
  For 2011 and 2012, the amount of tax claimed is the same in both Claim Nos. 5 and 8. However, in
 Claim No. 8, ISTC has also sought interest in addition to the tax, but ISTC has not argued that it may still
 pursue a priority claim for interest on that disallowed debt. As to the debt for tax year 2013, the amount
 of the priority claim disallowed by Claim No. 5 is larger than the priority debt claimed in Claim No. 8,
 and thus the priority debt for 2013 on Claim No. 8 will be disallowed.

 MEMORANDUM OF DECISION ̶ 27
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58            Desc Main
                               Document    Page 28 of 39



        2. The Mutual Release

        Initially, the Court will consider ISTC’s argument that Fed. R. Evid. 408 prohibits

 Creditors’ use of the Settlement Agreement in this instance. That rule provides, in

 relevant part:

        Rule 408. Compromise Offers and Negotiations
         (a) Prohibited Uses. Evidence of the following is not admissible--on
        behalf of any party--either to prove or disprove the validity or amount of a
        disputed claim or to impeach by a prior inconsistent statement or a
        contradiction:
               (1) furnishing, promising, or offering--or accepting, promising to
               accept, or offering to accept--a valuable consideration in
               compromising or attempting to compromise the claim; and
               (2) conduct or a statement made during compromise negotiations
               about the claim--except when offered in a criminal case and when
               the negotiations related to a claim by a public office in the exercise
               of its regulatory, investigative, or enforcement authority.
        (b) Exceptions. The court may admit this evidence for another purpose,
        such as proving a witness's bias or prejudice, negating a contention of
        undue delay, or proving an effort to obstruct a criminal investigation or
        prosecution.

        The Court concludes ISTC is correct. Subsection (a) clearly prohibits the use of

 the Settlement Agreement to prove or disprove the validity or amount of a disputed

 claim. Here, Creditors seek to use the text of the Settlement Agreement as proof that

 ISTC’s claims for tax liability against Debtor in his bankruptcy case are invalid, because

 they have contracted them away. Such directly violates Fed. R. Evid. 408(a). See also In

 re Bondurant, 180 B.R. 654, 655 (Bankr. N.D. Ala. 1995) (“neither an offer to

 compromise, acceptance of such offer, nor an actual completed compromise of a disputed




 MEMORANDUM OF DECISION ̶ 28
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58            Desc Main
                               Document    Page 29 of 39



 claim is admissible to prove liability or invalidity of the claim or amount.”) (quoting

 Russell, Bankruptcy Evidence Manual, § 408.1 (emphasis added)).

        Moreover, even if the rules of evidence did not preclude the Court’s consideration

 of the Settlement Agreement, Creditors’ use of that document is nevertheless prohibited

 on other grounds. The Settlement Agreement entered into between ISTC and Debtor

 provides, in relevant part:

        3.     In exchange for the Settlement Payment, [ISTC] agrees to withdraw
        its Motion to Reconsider (Bankruptcy Docket No. 158) by filing a
        Withdrawal with the Court and further stipulates and agrees that the
        Agreement shall be final and conclusive as to any income tax liability owed
        by Pottorff for taxable years from the beginning of time up to, through and
        including 2016 resulting from or in any way relating to Charlotte’s
        Embezzlement of funds from [Creditors]….”

        5.      Upon execution of this Agreement and in consideration of the
        promises contained herein, the Parties do hereby release, remise, and
        forever discharge each other, their attorneys, accountants, and any other
        agents of either party from any and all claims, demands, rights, or causes or
        [sic] action of whatsoever kind or nature which any party hereto has ever
        had or may now have, whether known or unknown that have arisen or may
        arise relating to the Parties’ dispute involving tax, interest, and penalties
        claimed to be owed by Pottorff due to the Unreported Stolen Income from
        the beginning of time up to, through and including 2016, and/or any matters
        arising from or assertable [sic] in connection with the Unreported Stolen
        Income from the beginning of time up to, through and including 2016
        which arose prior to the date of execution of this Agreement (the “Released
        Matters”), and the parties agree that no suit, action, or proceeding for
        determination, assessment, collection, refund, or credit be brought by either
        party as to the Released Matters.

 Ex. A at ¶¶ 3; 5.

        In addition, the second paragraph of the settlement agreement provides that ISTC

 “shall have the reserved right to pursue and obtain recovery on its Proofs of Claim as is

 MEMORANDUM OF DECISION ̶ 29
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58            Desc Main
                               Document    Page 30 of 39



 allowed, without objection from [Debtor].” Ex. A at ¶ 2. Creditors focus on the phrase

 “as is allowed,” contending that due to the mutual release, any claim by ISTC against

 Debtor is unenforceable, and thus is not an allowed claim under § 502(b)(1), which

 provides that claims are allowable except to the extent that the claim is unenforceable

 against the debtor.

        Although not raised by ISTC, the Court is concerned about Creditor’s use of the

 terms of the mutual release as a sword when they are not parties to the Settlement

 Agreement. It does not appear to the Court, nor does any party allege, that the Settlement

 Agreement was executed with Creditors in mind. Generally, contract law provides that

 incidental beneficiaries of a contract have no rights of enforcement. Klamath Water

 Users Protective Ass'n v. Patterson, 204 F.3d 1206, 1211 (9th Cir. 1999), opinion

 amended on denial of reh'g, 203 F.3d 1175 (9th Cir. 2000). In reaching its decision, the

 panel in Klamath cited to the Restatement of Contracts:

        (1) Unless otherwise agreed between promisor and promisee, a beneficiary
        of a promise is an intended beneficiary if recognition of a right to
        performance in the beneficiary is appropriate to effectuate the intention of
        the parties and ... (b) the circumstances indicate that the promisee intends to
        give the beneficiary the benefit of the promised performance.

        (2) An incidental beneficiary is a beneficiary who is not an intended
        beneficiary.

 Id. (quoting Restatement (Second) of Contracts § 302 (1979)). The Klamath decision

 continued:

        To sue as a third-party beneficiary of a contract, the third party must show
        that the contract reflects the express or implied intention of the parties to

 MEMORANDUM OF DECISION ̶ 30
Case 17-41005-JMM         Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58             Desc Main
                                 Document    Page 31 of 39



          the contract to benefit the third party. The intended beneficiary need not be
          specifically or individually identified in the contract, but must fall within a
          class clearly intended by the parties to benefit from the contract. One way
          to ascertain such intent is to ask whether the beneficiary would be
          reasonable in relying on the promise as manifesting an intention to confer a
          right on him or her.

 Klamath, 204 F.3d at 1211 (internal citations omitted); GECCMC 2005-C1 Plummer St.

 Office Ltd. P'ship v. JPMorgan Chase Bank, Nat. Ass'n, 671 F.3d 1027, 1033 (9th Cir.

 2012).

          A close examination of the language of the release in ¶ 5 indicates the parties to

 the Settlement Agreement, Debtor and ISTC, specifically released “each other,” and

 agreed that no suit could be brought “by either party” on the relevant matters. Ex. A.

 From the plain language of the document, the Court cannot conclude that Creditors were

 even considered, let alone intended, to be third party beneficiaries to the Settlement

 Agreement, and as such, they have no rights of enforcement. Klamath, 204 F.3d at 1211

 n.2 (“A promisor owes a duty of performance to any intended beneficiary of the promise,

 and ‘the intended beneficiary may enforce the duty,’ whereas an incidental beneficiary

 acquires ‘no right against the promisor or the promisee.’”) (quoting Restatement (Second)

 of Contracts §§ 302, 315.))

          Moreover, in Klamath, the contract at issue contained a paragraph providing that

 the contract “binds and inures to the benefit of the parties hereto, their successors and

 assigns….” 204 F.3d at 1212. The panel held that the provision “clearly evinces the

 intent of the parties to limit intended beneficiaries to the contracting parties.” Id. The


 MEMORANDUM OF DECISION ̶ 31
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58            Desc Main
                               Document    Page 32 of 39



 Settlement Agreement at issue contains a strikingly similar provision: “This Agreement

 shall be binding upon and inure to the benefit of the Parties hereto, and each and all of

 their heirs, personal representatives, successors, and assigns.” Ex. A at ¶ 12. Nothing in

 the Settlement Agreement suggests that Creditors were intended beneficiaries. Indeed,

 Creditors had to subpoena ISTC and Debtor in order to obtain a copy of the Settlement

 Agreement in the first instance. Dkt. No. 220.

        Accordingly, as incidental beneficiaries of the Settlement Agreement, Creditors

 cannot seek to enforce its terms for their own advantage and prohibit ISTC from

 submitting Claim No. 8, or any proof of claim, in Debtor’s bankruptcy case. Therefore,

 the Settlement Agreement does not provide a proper basis for Creditors to object.

        3. Timeliness of Claim No. 8

        Finally, Creditors contend that Claim No. 8 was untimely. As noted above,

 governmental units are given 180 days in which to file their proofs of claim, and Claim

 No. 5 was timely filed. On the other hand, Claim Nos. 7 and 8 were filed after the

 government’s deadline, and therefore are untimely. However, although not styled as an

 amendment to Claim No. 5, and ISTC has not raised this argument, a late-filed claim can

 relate back to a timely-filed claim. The Ninth Circuit has held that, “[i]n the absence of

 prejudice to an opposing party, the bankruptcy courts, as courts of equity, should freely

 allow amendments to proofs of claim that relate back to the filing date of the

 informal claim when the purpose is to cure a defect in the claim as filed or to describe



 MEMORANDUM OF DECISION ̶ 32
Case 17-41005-JMM        Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58              Desc Main
                                Document    Page 33 of 39



 the claim with greater particularity.” In re Sambo's Restaurants, Inc., 754 F.2d 811, 816–

 17 (9th Cir. 1985).

          The Ninth Circuit observed, in a case involving formal proofs of claim such as

 those presented here, that there is “a long established liberal policy that permits

 amendments to a proof of claim. The crucial inquiry is whether the opposing party would

 be unduly prejudiced by the amendment.” In re Roberts Farms, Inc., 980 F.2d 1248,

 1251–52 (9th Cir. 1992). In order to determine whether a party is prejudiced by the

 amendment, the Court must consider “such elements as bad faith or unreasonable delay in

 filing the amendment, impact on other claimants, reliance by the debtor or other creditors,

 and change of the debtor's position.” Wall St. Plaza, LLC v. JSJF Corp. 344 B.R. at 101–

 02.

          Here, ISTC’s filing of Claim No. 8 was merely a reassertion of its prior claims,

 and was, at bottom, an attempt by ISTC to finally settle on a claim amount for the

 unreported income stemming from Ms. Pottorff’s embezzlement from Creditors. While

 ISTC certainly has changed its position a number of times during the course of this

 bankruptcy case, it has consistently maintained a right to payment from Debtor for taxes

 owed on the unreported embezzlement income. Recall the series of filings in this case:

       • April 18, 2018: ISTC filed Claim No. 5. Claims Reg. 5-1.

       • June 11, 2018: ISTC filed Claim No. 7. Claims Reg. 7-1.

       • July 9, 2019: ISTC sought reconsideration of Claim No. 5, along with the right to
         amend that claim; in the alternative, ISTC sought reconsideration of Claim No. 7.
         Dkt. No. 158.
 MEMORANDUM OF DECISION ̶ 33
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58            Desc Main
                               Document    Page 34 of 39




    • July 23, 2019: ISTC filed Claim No. 8 in which it asserted claims based on the
      same underlying debt. Claims Reg. 8-1.

    • October 17, 2019: After settling with Debtor, ISTC moved to withdraw the
      reconsideration with prejudice. Dkt. 212.

    • December 4, 2019: Following Creditors’ objection to Claim No. 8, Dkt. No. 215,
      ISTC feverishly began to clean up the docket in order to preserve its claim. This
      included:

           o Filing the notice of errata in the motion to reconsider, by which it sought to
             clarify that the withdrawal of the motion to reconsider was only filed with
             prejudice as to the Debtor and not to third parties. Dkt. No. 216.

           o Filing a stipulation with Debtor to set aside the withdrawal. Dkt. No. 217.

           o Filing a response to Creditors’ objection to Claim No. 8. Dkt. No. 218.

        In short, there can be no sincere argument that ISTC engaged in bad faith or

 unreasonable delay in filing Claim No. 8, nor in clarifying its position on that claim.

 Moreover, under the facts presented here, there is no basis for Creditors to claim any

 reliance on ISTC’s intention to not pursue a claim against Debtor—quite the opposite.

 As the BAP noted in Wall St. Plaza, LLC v. JSJF Corp., “prejudice requires more than

 simply having to litigate the merits of, or to pay, a claim—there must be some legal

 detriment to the party opposing.” 344 B.R. at 102. While Creditors will have to take a

 position behind ISTC as a priority creditor in Debtor’s bankruptcy case, it cannot be said

 that they are “unduly prejudiced” such that the Court should overlook the liberal policy in

 favor of amendments to proofs of claim. This is especially true when the amendment

 only seeks a claim for debts the Code permits.

 MEMORANDUM OF DECISION ̶ 34
Case 17-41005-JMM             Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58           Desc Main
                                     Document    Page 35 of 39



           To summarize, the disallowance of Claim No. 5 precludes some of the claims

 asserted by ISTC in Claim No. 8. In addition, the allowance of Claim No. 7 may be

 duplicative of a portion of the debt claimed in Claim No. 8. Moreover, the Court

 concludes that use of the Settlement Agreement as proof of the claim amount is barred by

 Fed. R. Evid. 408, and even absent such a prohibition, the mutual release contained in the

 Settlement Agreement does not provide a basis for Creditors to object to Claim No. 8.

 Finally, though untimely, the Court considers Claim No. 8 as a permissive amendment to

 Claim No. 5, which was timely filed. Accordingly, the following table represents the

 current state of ISTC’s claims in this case:

  Tax Year           Priority/General        Amount                Claim No.   Status
  2007               Priority                $5,780.00             7           Allowed
  2008               Priority                $24,701               7           Allowed* 10
  2008               Priority                $7,958.95             8-3         Allowed*
  2008               General                 $7,669.00             8-3         Allowed
  2009               Priority                $32,798               7           Allowed**
  2009               Priority                $22,504.73            8-3         Allowed**
  2009               General                 $10,452.00            8-3         Allowed
  2010               Priority                $41,291               7           Allowed***
  2010               Priority                28,004.15             8-3         Allowed***
  2010               General                 13,499.00             8-3         Allowed
  2011               Priority                $15,444               5           Disallowed
  2011               Priority                18,604.79             8-3         Disallowed
  2011               General                 $9,266.00             8-3         Allowed
  2012               Priority                $16,498.00            5           Disallowed
  2012               Priority                $19,262.89            8-3         Disallowed
  2012               General                 $9,899.00             8-3         Allowed
  2013               Priority                $15,294.00            5           Disallowed
  2013               Priority                $13,021.58            8-3         Disallowed


 10
      The symbols *, **, and *** designate potentially duplicate claims.

 MEMORANDUM OF DECISION ̶ 35
Case 17-41005-JMM          Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58            Desc Main
                                  Document    Page 36 of 39



  2013           General               $9,381.00           8-3            Allowed
  2014           Priority              $14,650.00          5              Disallowed
  2014           General               $8,790.00           8-3            Allowed
  2015           Priority              $15,125.00          5              Disallowed
  2015           General               $9,075.00           8-3            Allowed
  2016           Priority              $14,861.00          5              Disallowed
  2016           General               $8,917.00           8-3            Allowed


 D. Judicial Estoppel

         Finally, after digging deep into their bag of legal theories, Creditors argue that the

 doctrine of judicial estoppel applies to ISTC because it has taken differing and

 inconsistent positions about its claims and their various amendments in Debtor’s case, as

 well as Ms. Pottorff’s.

         Judicial estoppel was summarized by the Ninth Circuit as follows:

                 “Judicial estoppel is an equitable doctrine invoked by a court at its
         discretion.” “[I]ts purpose is to protect the integrity of the judicial process
         by prohibiting parties from deliberately changing positions according to the
         exigencies of the moment.”
                 Although judicial estoppel is “probably not reducible to any general
         formulation of principle,... several factors typically inform the decision
         whether to apply the doctrine in a particular case.” “First, a party's later
         position must be ‘clearly inconsistent’ with its earlier position.” “Second,
         courts regularly inquire whether the party has succeeded in persuading a
         court to accept that party's earlier position, so that judicial acceptance of an
         inconsistent position in a later proceeding would create the perception that
         either the first or the second court was misled.” “A third consideration is
         whether the party seeking to assert an inconsistent position would derive an
         unfair advantage or impose an unfair detriment on the opposing party if not
         estopped.” “In enumerating these factors, we do not establish inflexible
         prerequisites or an exhaustive formula for determining the applicability
         of judicial estoppel. Additional considerations may inform the doctrine’s
         application in specific factual contexts.”



 MEMORANDUM OF DECISION ̶ 36
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58                Desc Main
                               Document    Page 37 of 39



 Ah Quin v. Cty. of Kauai Dep't of Transp., 733 F.3d 267, 270–71 (9th Cir. 2013) (internal

 citations omitted); Hamilton v. State Farm, 270 F.3d 778, 782 (9th Cir. 2001). In

 applying this doctrine, “it may be appropriate to resist application of judicial estoppel

 when a party's prior position was based on inadvertence or mistake.” New Hampshire v.

 Maine, 532 U.S. 742, 753, 121 S. Ct. 1808, 1816 (2001) (internal quotation marks

 omitted). In doing so, the Ninth Circuit instructs this Court to employ the “ordinary

 interpretation” of the terms “mistake” and “inadvertence.” Ah Quin, 733 F.3d at 277.

 Finally, the doctrine of judicial estoppel is concerned with the integrity of the courts, not

 the effect on parties. Ah Quin, 733 F.3d at 275 (citing Ryan Operations G.P. v. Santiam-

 Midwest Lumber Co., 81 F.3d 355, 360 (3d Cir. 1996) (“Judicial estoppel is intended to

 protect the courts rather than the litigants.” (internal quotation marks omitted))).

        Applying those standards here, the Court concludes that the elements of judicial

 estoppel have not been met. While ISTC has filed multiple proofs of claim and many

 amendments to those claims, it has consistently asserted that it is owed a debt for taxes on

 the unreported embezzlement income. Neither the Court nor Creditors can argue ISTC

 has taken inconsistent positions about that. The only movement in ISTC’s position was

 about amounts, priorities, and settlement of the claim. Some of those changes stemmed

 from payments made through Ms. Pottorff’s estate and direct payments by Debtor, and

 some arose as counsel for ISTC came to understand the mechanics of the Code better. As

 noted above, judicial estoppel may be inappropriate when the prior position is based on

 inadvertence or mistake. The Court finds the first factor is not met.

 MEMORANDUM OF DECISION ̶ 37
Case 17-41005-JMM       Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58             Desc Main
                               Document    Page 38 of 39



        Regarding the second factor, ISTC never persuaded the Court to accept its prior

 positions. While it filed a number of documents on the Court’s docket, this is essentially

 the first the Court will be actively involved with since disallowing Claim No. 5 on March

 22, 2019, and thus there should be no perception that this Court has in any way been

 misled. While Creditors may have been misled regarding ISTC’s position concerning its

 tax claims, that is not the focus of the doctrine of judicial estoppel.

        Finally, while ISTC’s assertion of its priority claims in this case will certainly

 impact Creditors, as noted above, these latter claims are not “inconsistent” with ISTC’s

 early claims, and does not give it an unfair advantage or impose an unfair detriment on

 Creditors absent the imposition of judicial estoppel. Rather, in a roundabout and

 convoluted manner, ISTC is ultimately only asserting a claim for what the Code permits.

 Accordingly, judicial estoppel is not applicable under the facts presented here.

                                          Conclusion

        To summarize, the Court’s holdings in this decision:

        1.     Issue preclusion only prevents ISTC from asserting a priority claim in

 Debtor’s bankruptcy case for tax years 2014–2016. There is no issue preclusion as to the

 other tax years based on claims made in Ms. Pottorff’s case.

        2.     As to Claim No. 5, the doctrines of claim preclusion and issue preclusion

 apply such that the Court’s order disallowing Claim No. 5 and the Stipulation to Vacate

 the Withdrawal of ISTC’s Reconsideration Motion, with prejudice, are entitled to



 MEMORANDUM OF DECISION ̶ 38
Case 17-41005-JMM      Doc 246 Filed 07/10/20 Entered 07/10/20 15:38:58            Desc Main
                              Document    Page 39 of 39



 preclusive effect. Additionally, even if the Court were to reconsider its order disallowing

 Claim No. 5, the requirements for reconsideration have not been met.

        3.     Regarding Claim No. 7, the Court’s prior order disallowing that claim is

 vacated under Civil Rule 60(a), and the Trustee’s objection to that claim is overruled.

        4.     As to Claim No. 8, the Court’s disallowance of Claim No. 5 precludes

 ISTC from asserting the same claim in Claim No. 8, specifically priority tax debt for tax

 years 2011–2013. The mutual release in the Settlement Agreement does not bar ISTC’s

 assertion of Claim No. 8, and the Court concludes this claim is timely as an amendment

 to Claim No. 5. However, there may be duplication between Claim No. 7 and Claim No.

 8 for tax years 2008–2010, and ISTC is directed to amend one or both claims to eliminate

 any duplication.

        5.     The doctrine of judicial estoppel is not applicable here.

        Based upon the foregoing, Creditor’s objection to the stipulation to vacate the

 prior withdrawal of ISTC’s motion for reconsideration is granted as to Claim No. 5 and

 denied as to Claim No. 7. Furthermore, Creditor’s objection to ISTC’s second amended

 Claim No. 8 is granted in part and denied in part.

        A separate order will be entered.

                                    DATED: July 10, 2020



                                    ________________________
                                    JOSEPH M. MEIER
                                    CHIEF U. S. BANKRUPTCY JUDGE

 MEMORANDUM OF DECISION ̶ 39
